206 S.E.2d 863 (1974)
285 N.C. 590
Charlie C. NOLAN, Sr. and Eliza McLaurin Nolan
v.
Georgia BOULWARE and Emmitt Russell Moxley
v.
LUMBERMENS MUTUAL CASUALTY COMPANY.
Supreme Court of North Carolina.
July 1, 1974.
Walser, Brinkley, Walser & McGirt, for defendant Boulware.
Hudson, Petree, Stockton, Stockton & Robinson, for Lumbermens Mutual Casualty Co.
Klass & Beeker, for plaintiffs Nolan.
Petition by defendant, Georgia Boulware, for writ of certiorari to review the decision of the North Carolina Court of Appeals, 21 N.C.App. 347, 204 S.E.2d 701. Denied.